Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 August 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					5My dearest Friend.
					Washington 11. August 1821.
				
				Your Letter of the 3d. instt. only reached me yesterday—You reason exceedingly well both upon my real character, and upon that of which I have unfortunately got the reputation—I always receive with deference your counsel which I know to be generally judicious, and invariably intended in kindness to me—On the present occasion however, I have many special reasons for the request in my former Letter with which you promise to comply though at the same time you dissuade me from it—I beg on this occasion to be indulged with my humour—I well know that I never was and never shall be what is commonly termed a popular man—being as little qualified by nature, education, or habit for the arts of a Courtier, as I am desirous of being courted by others—Such as I am, I envy not the reputation of any other man in the Union—There is not another man in the Union, excepting the Presidents past and present, who has received or continues to receive from the People of this Country, indications of esteem and Confidence, more distinguished and flattering than I have—With the exception of one signal mark of dissatisfaction from the Legislature of my native State thirteen years since, my life has been one continual succession for more than five and twenty years of high, honourable and important trusts, and of literary and scientific distinctions—All conferred, without any of those blandishments by which some others acquire esteem or favour—If ever man had reason to be grateful for the portion of public consideration which has been shewn him it is I and I trust I am grateful for it—I am certainly not intentionally repulsive in my manners and Deportments, and in my public station I never made myself inaccessible to any human being—But I have no powers of fascination—None of the honey which the profligate proverb says is the true fly–catcher—And be assured my dear friend, it could not be good policy for me to affect it—The attempt would make me ridiculous because it would be out of Nature—You seem to be in some doubt what to do about entertaining company for George at Commencement—A multitude of reasons make a formal entertainment impracticable, besides that which you mention of its not being fashionable—But if you think proper to make a party such as are usual among those who receive their particular friends and with a suitable regard to economy, I leave the matter entirely to your arrangement and disposal—I will approve anything that you shall think proper.Since you left us I have not received one word from either of our Sons—You mentioned in a Letter to Johnson Hellen, that George was busy writing his part for Commencement, but that one of those with whom he was to perform had been dismissed from the College, and that it was doubtful whether another of them would be there—I should have been glad to see the distribution of the parts—The President has been here a few days with his family—His health, and that of Mrs Monroe are very good. They return to Loudoun to–morrow. We have had a succession of fine weather, for near three weeks—The thermometer every day approaching to 90. and sometimes passing it—But all the time with moderate Nights, and for the last week so cool, that I have been almost tempted to shut my windows—I have just recovered from a bad cold.The fatal duel between Fox and H. Randall, had well nigh been followed by another—between Captain Randall, and a Lieutenant Kirk, who lodged at Mrs Coolidge’s—But both the parties have been arrested, and it is said that an explanation and accommodation has taken place between them—The theatre has been opened this week, but is very thinly attended. Mr Wood delivered an Address, in verse, said to have been written by Mr. Joseph Ingersoll—The company is a good one, but has no special attraction to fill the house—Booth is to come, but is now at Petersburg in Virginia.I still intend to leave this place on Monday the 20th. and hope to be at Dedham on Saturday Evening the 25th.—Direct your answer to this Letter to New–York—to remain at the Post–Office till called for.your ever affectionate husband.
				
					A.
				
				
			